Taylor, J.
This action was brought by the respondent, as guardian of John Royston, to recover the property of «said Royston in the hands of the appellant, Wilson. The appellant contested the right of the respondent to recover, on the ground-*626that he was not the guardian of the said Eoyston. The same record of the proceedings of the county court of Dane county, showing the appointment of Jones as guardian, was relied' upon by the respondent to show his light as guardian, which was under discussion in the opinion in the matter of the appeal of John Eoyston from the order of ,the county court of Dane county appointing a guardian of his person and estate, herewith filed. Having decided in that matter that the proceedings of the county court appointing Jones guardian were void for want of jurisdiction in the county court, it follows that the circuit court erred in finding against the appellant upon his plea in abatement. The evidence ‘ offered by the respondent failed to show that he was the duly appointed guardian of John Eoyston; and, having failed in that, he failed to show any right to maintain his action against the appellant to recover the property of said Eoyston.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with directions to that court to enter judgment dismissing the plaintiff’s complaint.